Bullard, J.,

delivered the opinion of the court.
This is an action upon a contract for hauling out, caulking, and launching a steam-boat, and an account for extra work done in more extensive repairs. The plaintiff sues for a balance which he alleges to be due to him. The court below gave judgment for the defendant. The case turns on questions of fact, and it appears to us, there is yet a balance due to the plaintiff according to a fair construction of the contract, for work done under the direction of the captain, and with the consent of the owner. But we are unable to ppnounce finally, particularly on the plea of reconvention for damages occasioned by delay in finishing the work. Justice, in our opinion, requires that the case should be remanded.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed; and that the case be remanded for a new trial, and that the appellees pay the costs of the appeal.